Exhibit 12 NAVISTAR FINANCIAL CORPORATION AND SUBSIDIARIES CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES MILLIONS OF DOLLARS (unaudited) For the Years Ended October 31, 2008 2007 2006 2005 2004 Earnings Income before taxes $ 46.8 $ 105.4 $ 127.2 $ 123.4 $ 113.7 Fixed charges 87.2 238.0 194.6 133.3 98.9 Earnings before fixed charges $ 134.0 $ 343.4 $ 321.8 $ 256.7 $ 212.6 Fixed charges Interest expense 87.2 238.0 194.6 133.3 98.9 Total fixed charges $ 87.2 $ 238.0 $ 194.6 $ 133.3 $ 98.9 Ratio of earnings to fixed charges 1.54 1.44 1.65 1.93 2.15 For the purpose of our ratio in 2008, income before taxes consists of the sum of (a) pre-tax income, excluding the results of Navistar Financial Retail Receivables Corporation and (b) capital contributions received. Fixed charges consist of consolidated interest expense of Navistar Financial Corporation and its consolidated subsidiaries, excluding interest expense of Navistar Financial Retail Receivables Corporation. E-21
